DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 04/05/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Phegade et al., (US Publication No. 2014/0283098), hereinafter “Phegade”, and further in view of Molina et al., (US Publication No. 2008/0046581), hereinafter “Molina”.


Regarding claims 1, 8 and 15, Phegade discloses  
transmitting one or more messages to at least one program provider entity comprising a first cryptographic attribute of at least a portion of system code on at least one computing device [Phegade, paragraph 41, In 446, secure element 106 receives second confidential information from second client device], the system code to include implementation of a Phegade, paragraphs 37-39, the cryptographically signed quote may comprise a cryptographic hash of the secure code; Remote attestation provides for the ability of two parties to remotely verify that the trusted execution environment provided by secure element 106 is the proper agreed upon environment and that they can safely provision their algorithms and secret/confidential information into this environment to perform the agreed upon actions]; and  
receiving one or more messages transmitted from the at least one program provider entity comprising signals and/or states expressing code of a programPhegade, Abstract, paragraphs 17, 31, 37-41, figures 1, 4, receives second confidential information; The second confidential information includes portions of confidential information that may be potentially shared with first client device; mutually agreed upon secure code], the one or more messages having been transmitted by the at least one program provider entity at least in part responsive to a comparison of the first cryptographic attribute with a first cryptographic expression [Phegade, Abstract, paragraphs 31, 40, figures 1, 4, Items 434, 438, 440], 
wherein the system code to prevent disclosure of code of the program outside of a secure processing environment (SPE) [Phegade, Abstract, paragraph 17, secure element 106 provides a trusted execution environment to facilitate the sharing of data between the distrusting parties… the trusted execution environment ensures the secure storage and processing of sensitive data and trust code or application].  

Phegade does not specifically disclose, however Molina teaches
signals and/or states expressing code of a program to be hosted by the virtual machine [Molina, Abstract, paragraphs 9, 29-33, credentials used to decrypt the virtualized operating system; create a separate mobile virtual machine for running application].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use credentials to access a virtual machine in order to provide isolated connectivity for a more secure environment.

Regarding claims 2, 9 and 16, Phegade-Molina further discloses
transmitting one or more messages to at least one program input provider entity comprising a second cryptographic attribute of at least a portion of the code of the program [Phegade, paragraphs 17, 37-41, the cryptographically signed quote may comprise a cryptographic hash of the secure code; Remote attestation provides for the ability of two parties to remotely verify that the trusted execution environment provided by secure element 106 is the proper agreed upon environment and that they can safely provision their algorithms and secret/confidential information into this environment to perform the agreed upon actions] to be executed by the virtual machine [Molina, Abstract, paragraphs 9, 29-33, credentials used to decrypt the virtualized operating system; create a separate mobile virtual machine for running application]; and   
receiving one or more messages transmitted from the at least one program input provider entity comprising secret and/or proprietary parameters to be processed by the program, the one or more messages having been transmitted by the at least one program input provider entity at least in part responsive to a comparison of the second cryptographic attribute with a second cryptographic expression [Phegade, Abstract, paragraphs 31, 40, figures 1, 4, mutually agreed upon secure code], 
wherein the virtual machine to prevent execution of code of the program [Molina, Abstract, paragraphs 9, 29-33, credentials used to decrypt the virtualized operating system; create a separate mobile virtual machine for running application] to disclose the secret and/or proprietary parameters outside of the SPE [Phegade, Abstract, paragraph 17, secure element 106 provides a trusted execution environment to facilitate the sharing of data between the distrusting parties… the trusted execution environment ensures the secure storage and processing of sensitive data and trust code or application].  

Regarding claims 3, 10 and 17, Phegade-Molina further discloses
loading code of the program to be hosted by the virtual machine [Molina, Abstract, paragraphs 9, 29-33, credentials used to decrypt the virtualized operating system; create a separate mobile virtual machine for running application]; 
transmitting one or more messages to the at least one program input provider entity comprising the second cryptographic expression [Phegade, paragraphs 17, 37-41, figures 1, 4] of the at least a portion of the code of the program to be executed by the virtual machine [Molina, Abstract, paragraphs 9, 29-33, credentials used to decrypt the virtualized operating system; create a separate mobile virtual machine for running application]; and  
obtaining, from one or more messages transmitted from the at least one program input provider entity, signals and or states expressing the secret and/or proprietary parameters, the one or more messages having been transmitted by the at least one program input provider entity at least in part responsive to comparison of the second cryptographic expression of the at least a portion of the loaded code of the program with the second cryptographic attribute [Phegade, paragraphs 17, 37-41, figures 1, 4, attestation challenge; cryptographic identity of the code stored within secure code store].  

Regarding claims 6, 13 and 20, Phegade-Molina further discloses
transmitting one or more challenge messages to a secure enclave computing device embedded in the SPE, the one or more challenge messages comprising a challenge value [Phegade, paragraphs 17, 37-41, figures 1, 4, remote attestation challenge]; and  
receiving of one or messages from the secure enclave computing device comprising the first cryptographic attribute, the one or more or messages from the secure enclave computing device comprising the first cryptographic attribute having been transmitted at least in part responsive to receipt of the one or more challenge messages [Phegade, paragraphs 17, 37-41, figures 1, 4, remote attestation challenge].  

Regarding claims 7, 14 and 21, Phegade-Molina further discloses
wherein the first cryptographic attribute comprises a cryptographic hash and/or hash digest of the at least a portion of the system code [Phegade, paragraphs 17, 37-41, figures 1, 4, hash of the secure code].  

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Phegade-Molina as applied to claims 1, 8 and 15 above, and further in view of Perkins et al., (US Publication No. 2002/0178358), hereinafter “Perkins”.

Regarding claims 4, 11 and 18, Phegade-Molina does not specifically disclose, however Perkins teaches
receiving the one or more messages transmitted from the at least one program provider entity in a transport layer security session [Perkins, paragraph 33].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transport layer security session in order to provide a secure message exchange.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phegade-Molina as applied to claims 1, 8 and 15 above, and further in view of Baker, (US Publication No. 2005/0257243).

Regarding claims 5, 12 and 19, Phegade-Molina does not specifically disclose, however Baker teaches
wherein the virtual machine to comprise a subset of operation codes of a compiler, the virtual machine to omit one or more operation codes of the compiler based, at least in part, on at least one vulnerability of the at least one computing device to execution of the omitted one or more operation codes of the compiler [Baker, paragraph 18, If the security enforcement event indicates that an attempt is being made to perform an undesired behavior (e.g., an action that might exploit a vulnerability of an operating system), then the security program may block the attempt].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to block an undesirable execution of code in order to protect the system from malicious attacks.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433